             Case 1:19-cv-08606-VEC Document 5 Filed 09/18/19 Page 1 of 1


UNITED STATES DISTRICT COURT                                             USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                            DOCUMENT
                                                                         ELECTRONICALLY FILED
 -------------------------------------------------------------- X        DOC #:
 LAWRENCE MARANO,                                               :        DATE FILED: 9/18/2019
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :         19-CV-8606 (VEC)
                                                                :
                                                                :     ORDER TO SHOW CAUSE
 THE METROPOLITAN MUSEUM OF ART,                                :
                                                                :
                                              Defendant.        :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff commenced this copyright-infringement action, stemming from

Defendant’s alleged use of Plaintiff’s protected photograph, Compl. ¶ 1;

        IT IS HEREBY ORDERED that Plaintiff must, no later than October 9, 2019, show cause,

in writing, why this action should not be dismissed under the Fair Use exception of the Copyright

Act, see 17 U.S.C. § 107.

        IT IS FURTHER ORDERED that Plaintiff must serve a copy of this Order to Show Cause

on Defendant in addition to the Complaint and Summons as already required by Fed. R. Civ. P. 4,

and promptly file proof of service with this Court.

SO ORDERED.
                                                                ________________________
Date: September 18, 2019                                           VALERIE CAPRONI
      New York, New York                                         United States District Judge
